Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed April 14, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Applicant’s election of the species of SEQ ID NO: 185 (hsa-miR-125a-5p) is reiterated for the record. 
	Claims 1, 5, 10-11, 20-21, 27-28, and 32-34 are currently pending.
	Claims 27, 28, and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter (a non-elected invention), there being no allowable generic or linking claim. Election was made with traverse in the reply filed on December 9, 2021.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 10-11, 20-21, and 32-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between hsa-miR-125a-5p (SEQ ID NO: 185) and Parkinson’s disease.  This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims also recite abstract idea. The claims recite a step of “determining” the level of hsa-miR-125a-5p (SEQ ID NO: 185) in a blood cellular fraction isolated from the individual (see clms 1 and 5). Neither the specification nor the claims set forth a limiting definition for “determining” and the claims do not set forth how this step is accomplished. It is not clear that this step requires any “wet” laboratory steps to be performed. The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” the level of SEQ ID NO: 185 by reading this information in a laboratory report. 
The claims recite a step of “determining” the level of miRNA hsa-miR-125a-5p from step (i) as lower than the level of miRNA hsa-miR-125a-5p in a reference blood cellular fraction isolated from at least one healthy individual not suffering from PD (clm 1). Neither the specification nor the claims set forth a limiting definition for “determining” and the claims do not set forth how this step is accomplished. The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” the miRNA level from (i) is lower by looking at a laboratory report with the levels side by side and comparing them. 
The claims recite a step of “diagnosing” the individual as suffering from Parkinson’s disease (clm 1).  Neither the specification nor the claims set forth a limiting definition for “diagnosing” and the claims do not set forth how this step is accomplished. The broadest reasonable interpretation of the “diagnosing” step is that it may be accomplished by a mental processes. For example, one may “diagnose” Parkinson’s disease by thinking about the miRNA level. 
The claims recite a step of “determining” the level of hsa-miR-125a-5p (SEQ ID NO: 185) in a second blood cellular fraction isolated from the individual at a second time point (see clm 5). Neither the specification nor the claims set forth a limiting definition for “determining” and the claims do not set forth how this step is accomplished. It is not clear that this step requires any “wet” laboratory steps to be performed. The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” the level of SEQ ID NO: 185 by reading this information in a laboratory report. 
The claims recite a step of “determining” that the (1) PD is progressing when the level at the second time point is lower than the level at the first time point; (2) PD is stable when the levels do not change between the first and second time points: or (3) PD is improving when the level at the second time point is higher than the level at the first time point (clm 5).  Neither the specification nor the claims set forth a limiting definition for “determining” and the claims do not set forth how this step is accomplished. The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. For example, one may “determine” by comparing the miRNA levels from the two different time points and thinking about the comparison. 
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Claim 10 recites “wherein the individual receives, has received, or had received a treatment of PD”.  Applicants are reminded that claim scope is not limited by claim language (such as “wherein” clauses) that suggests or makes optional but does not require steps to be performed. Claim 10 does not practically apply the judicial exception by including an active process step of administering a particular treatment to the subject identified as having Parkinson’s disease to thereby treat the Parkinson’s disease. 
In addition to the judicial exceptions the claims recite a step of using polynucleotide to detect SEQ ID NO: 185  in a blood cellular fraction (clms 20 and 21).  These steps are NOT considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite a step of using a polynucleotide to detect SEQ ID NO: 185  in a blood cellular fraction (clms 20 and 21).  These  steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The specification itself demonstrates the well understood, routine, conventional nature of the additional elements because it teaches that the additional elements are well known.  For example the specification states the following:
[0159] The determination of the level of the at least one miRNA may be carried out by any convenient means for determining the level of a nucleotide sequence such as miRNA. For this purpose, qualitative, semi-quantitative and quantitative detection methods can be used. Quantitative detection methods are preferred. A variety of techniques are well known to the person skilled in the art. For example, the level of the at least one miRNA can be determined in the methods of the first to third aspect of the present invention by nucleic acid hybridization, nucleic acid amplification, polymerase extension, sequencing, mass spectroscopy, an immunochemical method, or any combination thereof. 
The prior art demonstrates the well understood, routine, conventional nature of the additional elements because it teaches that the additional elements are well known.  For example, Keller (US 2012/0108462 Pub May 3, 2012) teaches determining an expression profile of a predetermined set of miRNAs in a biological sample from a patient and comparing said expression profile to a reference profile (paras 0007-0008).  Keller teaches that the biological sample is blood cells, e.g., erythrocytes, leukocytes, or thrombocytes (para 0009).  Keller further teaches that the set of miRNAs includes hsa-miR-125a-5p (para 0051).  It is noted for the record that the elected sequence of SEQ ID NO: 185 is miRNA hsa-miR-125a-5p.  Keller teaches that the miRNAs can be detected via microarray hybridization.  Keller teaches that the microarray can comprise oligonucleotide probes obtained from known or predicted miRNA sequences. The array may contain different oligonucleotide probes for each miRNA, for example one containing the active mature sequence and another being specific for the precursor of the miRNA (para 0067).  
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 101.   In the response the Applicants argued that even if the correlation between miRNA hsa-miR-125a-Sp level and the disease PD is a “judicial exception,” many of the specific aspects of the correlation are not disclosed in the prior art.  In particular they argue that the prior art does not teach that the  miRNA hsa-miR-125a-5p level found in a blood cellular fraction taken from an individual being lower than a reference level indicates PD, and how miRNA hsa-miR-125a-5p levels change between two different time points indicating whether PD is progressing in an individual.  They argue that these elements are not well known and conventional.  They argue that the claims recite additional elements that amount to significantly more than a judicial exception. 
	This argument has been fully considered but is not persuasive. The aspects that Applicants have pointed out are the judicial exceptions.  For example Claim 1 steps (ii) and (iii) and Claim 5 step (iii) are each abstract ideas because these steps can be performed in the human mind.  Judicial exceptions themselves cannot be relied upon to show that the claims amount to more than a judicial exception.  The rejection is maintained. 


5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 20, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2015/0275299 Pub 10/1/2015) in view of Keller (US 2012/0108462 Pub May 3, 2012). 
Regarding Claim 1 Xu teaches a method of diagnosing Parkinson's Disease (PD) in a subject. The method comprises detecting the level of expression of at least one miRNA of SEQ ID NOs: 1-283 in a biological sample from the subject, and comparing the level of expression in the sample to the level of expression in a reference.  An increased or decreased level of expression in the sample compared to the level of expression in the reference may identify the subject as having PD or being at risk of PD (para 0034).  Here it is noted that SEQ ID NO: 59 of Xu is hsa-miR-125a-5p (see Table 39, page 3). Xu teaches that the biological sample may be body fluid sample such as blood (para 0040).  It is relevant to note that a “blood” sample comprises plasma, red blood cells, white blood cells, and platelets. Xu further teaches that the reference may be a sample from a healthy subject (para 0041).  Thus Xu teaches a method for diagnosing PD in an individual.  Xu teaches determining the level of hsa-miR-125a-5p (SEQ ID NO:185) in a blood sample isolated from the individual, comparing the level of miRNA hsa-miR-125a-5p from step (1) to the level of miRNA hsa-miR-125a-5p in a reference blood sample isolated from at least one healthy individual not suffering from PD; and diagnosing the individual as suffering from PD. Xu does not specifically teach that a lower level of hsa-miR-125a-5p is diagnostic of PD but this is merely a property of hsa-miR-125a-5p.  Since it was known that hsa-miR-125a-5p was a marker for PD it would have been obvious for the skilled artisan to perform the additional experimentation required to determine that the marker decreased in PD patients for the benefit of being able to use the marker diagnostically. 
Regarding Claim 20 Xu teaches hsa-miR-125a-5p (SEQ ID NO:185) may be detected using a probe (para 0034). Thus Xu teaches a method wherein at least one polynucleotide is used for detecting SEQ ID NO: 185 in a blood cellular fraction isolated from an individual.  
Xu does not teach a method wherein the biological sample is a blood cellular fraction (clm 1). Xu does not teach a method wherein the blood cellular fraction is a blood preparation produced from whole blood by removing the extracellular fraction, or essentially consists of thrombocytes (clm 32).
However Keller teaches determining an expression profile of a predetermined set of miRNAs in a biological sample from a patient and comparing said expression profile to a reference profile (paras 0007-0008).  Keller further teaches that the set of miRNAs includes hsa-miR-125a-5p (para 0051).  Keller teaches that miRNAs are extracted from a biological sample of a patient, preferably a blood or serum sample or a sample comprising erythrocytes, leukocytes or thrombocytes, using suitable kits/purification methods (para 0019).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Xu by determining the expression the level of hsa-miR-125a-5p (SEQ ID NO: 185) in a blood cellular fraction isolated from the individual as suggested by Keller.  In the instant case Xu teaches that hsa-miR-125a-5p is a miRNA that is useful as a diagnostic marker and therapeutic target for the treatment and prevention of PD (para 0024).  Xu teaches determining the expression the level of hsa-miR-125a-5p (SEQ ID NO: 185) in blood (para 0040).  It is relevant to note that a “blood” sample comprises plasma, red blood cells, white blood cells, and platelets. Keller teaches how to measure hsa-miR-125a-5p in blood cellular fractions which are isolated from blood samples.  Based on the knowledge that hsa-miR-125a-5p is a diagnostic marker for PD in blood, there was more than a reasonable expectation success that it would also be a diagnostic marker for PD in samples of blood cellular fractions which come from blood.  The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of common sense. 
 
8.	Claims 5, 21, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2015/0275299 Pub 10/1/2015) in view of Keller (US 2012/0108462 Pub May 3, 2012) and Dezso (US 2014/0378439). 
Regarding Claim 5 Xu teaches a method of diagnosing Parkinson's Disease (PD) in a subject. The method comprises detecting the level of expression of at least one miRNA of SEQ ID NOs: 1-283 in a biological sample from the subject, and comparing the level of expression in the sample to the level of expression in a reference.  An increased or decreased level of expression in the sample compared to the level of expression in the reference may identify the subject as having PD or being at risk of PD (para 0034).  Here it is noted that SEQ ID NO: 59 of Xu is hsa-miR-125a-5p (see Table 39, page 3). Xu teaches that the biological sample may be body fluid sample such as blood (para 0040).  It is relevant to note that a “blood” sample comprises plasma, red blood cells, white blood cells, and platelets.  Thus Xu teaches determining the level of hsa-miR-125a-5p (SEQ ID NO:185) in a blood sample isolated from the individual. 
Regarding Claim 21 Xu teaches hsa-miR-125a-5p (SEQ ID NO:185) may be detected using a probe (para 0034). Thus Xu teaches a method wherein at least one polynucleotide is used for detecting SEQ ID NO: 185 in a blood cellular fraction isolated from an individual.  
Xu does not teach a method wherein the biological sample is a blood cellular fraction (clm 1). Xu does not teach a method wherein the blood cellular fraction is a blood preparation produced from whole blood by removing the extracellular fraction, or essentially consists of thrombocytes (clm 32).
However Keller teaches determining an expression profile of a predetermined set of miRNAs in a biological sample from a patient and comparing said expression profile to a reference profile (paras 0007-0008).  Keller further teaches that the set of miRNAs includes hsa-miR-125a-5p (para 0051).  Keller teaches that miRNAs are extracted from a biological sample of a patient, preferably a blood or serum sample or a sample comprising erythrocytes, leukocytes or thrombocytes, using suitable kits/purification methods (para 0019).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Xu by determining the expression the level of hsa-miR-125a-5p (SEQ ID NO: 185) in a blood cellular fraction isolated from the individual as suggested by Keller.  In the instant case Xu teaches that hsa-miR-125a-5p is a miRNA that is useful as a diagnostic marker and therapeutic target for the treatment and prevention of PD (para 0024).  Xu teaches determining the expression the level of hsa-miR-125a-5p (SEQ ID NO: 185) in blood (para 0040).  It is relevant to note that a “blood” sample comprises plasma, red blood cells, white blood cells, and platelets. Keller teaches how to measure hsa-miR-125a-5p in blood cellular fractions which are isolated from blood samples.  Based on the knowledge that hsa-miR-125a-5p is a diagnostic marker for PD in blood, there was more than a reasonable expectation success that it would also be a diagnostic marker for PD in samples of blood cellular fractions which come from blood.  The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of common sense. 
 The combined references do not teach determining the level of hsa-miR-125a-5p in a blood cellular fraction at a first point in time and at a second time point (clm 5).  The combined references do not teach determining that (i) PD is progressing when the level at the second point is lower than the level at the first time point;  (ii) PD is stable when the levels do not change between the first and second time points or  (iii) PD is improving when the level at the second time point is higher than the level at the first time point (clm 5). 
However, Dezso teaches methods for monitoring the course of disease of AD in a subject by determining the level of miRNAs in a sample from a subject at a first time point and at a second later time point (e.g., para [0013] and [(0051). For example, Dezso
states:
“[0013]...the invention provides a method of monitoring the course of Alzheimer's
Disease in a subject, by determining the level of at least one miRNA in a first sample
containing circulating miRNA from a subject, determining the level of said at least one
miRNA in a second sample containing circulating miRNA from said subject, wherein
said second sample is obtained after said first sample, and comparing the levels
determined in the first sample with levels determined in the second sample, wherein
said levels are indicative of Alzheimer's disease progression.”

Dezso states that such methods permit the determination of whether the disease
has worsened or improved over time (para [0051]).
In view of the teachings of Dezso, it would have been obvious to one of ordinary
skill in the art before the effective filing date of the claimed invention to have modified
the method of Xu and Keller so as to have determined the course of PD by determining the
level of SEQ ID NO: 185 in a first blood sample obtained at a first time point from
the patient and determining the level of SEQ ID NO: 185 in a second blood sample
obtained from the patient at a later time point and comparing the levels determined at the first and second time points because Dezso teaches that this is an effective means
for determining the course of disease, including whether the disease has progressed / worsened. Further the combined references do not specifically teach that (i) PD is progressing when the level at the second point is lower than the level at the first time point;  (ii) PD is stable when the levels do not change between the first and second time points or  (iii) PD is improving when the level at the second time point is higher than the level at the first time point, but this is merely a property of hsa-miR-125a-5p.  Since it was known that hsa-miR-125a-5p was a marker for PD it would have been obvious for the skilled artisan to perform the additional experimentation required to determine how the level of the marker changes when PD is stable, improving, and progressing for the benefit of being able to use the marker to monitor PD. 


8.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2015/0275299 Pub 10/1/2015) in view of Keller (US 2012/0108462 Pub May 3, 2012) and Dezso (US 2014/0378439) as applied to claim 5 and in further view of Rao (American Family Physician 12/15/2006 Vol 74 No 12). 
		The teachings of Xu, Keller, and Dezso are presented above. 
	The combined references do not teach a method wherein the individual receives, has received, or had received a treatment for PD.  The combined references do not teach a method wherein the treatment of PD is administration of a drug. 
	However Rao teaches that Levodopa is the primary treatment for Parkinson’s disease; however, its long-term use is limited by motor complications and drug-induced dyskinesia. Dopamine agonists are options for initial treatment and have been shown to delay the onset of motor complications. However, dopamine agonists are inferior to levodopa in controlling motor symptoms. After levodopa-related motor complications develop in advanced Parkinson’s disease, it is beneficial to initiate adjuvant therapy with dopamine agonists, catechol O-methyltransferase inhibitors, or monoamine oxidase-B inhibitors (abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Xu, Keller, and Dezo by determining the level of hsa-miR-125a-5p in a patient with Parkinson’s disease that has been treated with a drug as suggested by Rao.  In particular Rao teaches that numerous drugs which can be used to treat PD including Levodopa, dopamine agonists, catechol O-methyltransferase inhibitors, or monoamine oxidase-B inhibitors.  One of skill in the art would have been motivated to measure the level of hsa-miR-125a-5p in a patient with Parkinson’s disease that has been treated with a drug for the benefit of being able to study how the expression level of has-miR-125a-5p changes in response to treatment. Further it would have been obvious to treat a patient with PD for the benefit of being able to control symptoms and/or delay onset of motor complications in patients with PD. 


Response To Arguments 102/103
9.	In the response the Applicants traversed the rejections under 35 USC 102/103.  The Applicants argue that the claims have been amended and the previously recited references do not teach or suggest all of the newly recited method steps. 
	This argument has been fully considered.  New rejections are set forth herein which address the claims as amended.     

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634